By the Court.

“ It is necessary to make the examina- “ tion of a prisoner evidence upon his trial ; that it should “ be made without any menace or terror held out to him or any species of undue influence used ; it must be free “ and voluntary. It must not be induced by the flattery a of hope, or the fear of torture.
Vide 5; st. Tr. 17.2Salk, .634. Foster, §40,
L LECas C2d edit. 223. 3d Hale 2p8‘ C §84.
“ How is the case before us ? A number of officers, “with Justice Hedden, go to Ward’s Island, they there ar- “ rest the prisoners, and all others they find in the house ; “ they put them in irons preparatory to taking them to the “city; a conversation between Justice Hedden and the “wife of one of the prisoners takes place; in this contt versation he tells her, ! if what she has told him was “ true, it would be better for her husband to confess.’ The “ *mPort °- this question to the understanding of Mrs. Fer- “ ris, can be understood, from what she said afterwards to ®®r. Hays ; she asks him if Justice Hedden could be “ confided in, and she received a reply, that he could. “ Now the court thinks this was holding out an expecta- “ tion of favor, inconsistent with the free and voluntary *69“ spirit in which a confession snould be made; we think “the mind of the prisoner was unduly influenced by “ was said to him ; nor do we think it alters the case, that “ the examination was not taken until the next morning , . „ . , . , , , . , 1 “ that influence continued to exist throughout the night, “ and cannot be fairly supposed removed, by what was “ said to him at that time. The court there decides, the 1 examination cannot be read.”
Maxwell observed, upoi\this decision,She had nofj'suAncient evidence to support the charge against Ferris, and would not trouble the court by offering any more; and would consent to an acquittal. The proof appearing positive against Robertson, he was found guilty, and Ferris acquitted.
Nora.—The following important and appropriate remarks on this point, cannot be too carefully attended to : it is found in Grilb. Evid. by Loft, p. 137. Speaking of confession, he says, “ These rules reflecTthe- “ brightest lustre on the English law, which benignly considers, th^t “ the human mind, under the pressure of calamity, is easily seduced “ and liable, in the alarm of danger, to acknowledge indiscriminately “ a falsehood or a truth, as if different agitations may prevail; and, “ therefore a confession, whether made upon official examination or “ in discourse with private persons, which is obtained from a defen- “ dant by the impression of hope or fear, however slight the impres- “ sion may be implanted, is not admissible evidence; for the law will “ not suffer the prisoner to be made the deluded instrument of his “ own conviction.”
The following are the leading authorities upon this point:
“ Confession obtained in consequence of promises or threats, cannot be t? . “ given in evidence, but any facts resulting fron^such inadmissible “ confession may be received.” But they must be given in evidence, “ without the aid of the confession. Warickshall’s case, Leach’s Cases, vol. 1. p. 298. 3d edit. And see Rex. v. Butler, Maidstone Summer Assizes, 1798.
A confession induced by saying, “ unless you give me a more satisfactory *70“ account I will take you before a magistrateor by saying, “ tell “me where the things are and I will be favorable to you,” cannot be given in evidence. Ibid. vol. 1. p. 325.
“ The confession of a prisoner made under the expectation of favor,when “ iea<ünS t0 other facts, independent of such confession, such fact “ may be received in evidence.” Contra, when made under the offer of favor. Jackson’s case, City Hall Rec. vol. 1. p. 28.
On a confession, made under the influence of threats, which might have operated in the examination in the police, the jury will be justified in rejecting such confession. Ibid, vol. 1. p. 149.
Upon a charge of conspiracy to defraud; one of the defendants was arrested and permitted to remain at the house of a friend. He was advised by one of the officers of the Bank defrauded, to make a full disclosure against the others, and that he should be made state evi deuce: no threat being used, and the examinant himself acknowledged it was voluntarily made ; yet, it was held, the confession could not be read as evidence upon his trial.. Ibid, vol. 3. p. 81.; and see the case of Peter Bowerhau. Ibid, vol. 4. p. 136.